  Case 18-23279             Doc 23         Filed 07/30/19 Entered 07/30/19 13:22:00                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: HAL S JACKSON                                                 ) Case No. 18 B 23279
                                                                  )
                                                    debtor        ) Chapter 13
                                                                  )
                                                                  ) Judge: JACK B SCHMETTERER



                                                     NOTICE OF MOTION



   HAL S JACKSON                                                            DAVID M SIEGEL
                                                                            via Clerk's ECF noticing procedures
   6242 S CARPENTER ST #2
   CHICAGO, IL 60621

   Please take notice that on September 11, 2019 at 10:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on July 30,
   2019.



                                                                                     /s/ Tom Vaughn



                       TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER TAX
                                         RETURN TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On August 17, 2018 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on October 24, 2018, provided for tax returns to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript for 2018.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                     Respectfully submitted,

                                                                                     /s/ Tom Vaughn



   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
